DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 1-14, filed on 06/13/2019, are currently pending and are under consideration. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “440” in Figure 4 has been used to designate both a convolutional layer and a batch normalization layer.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference numeral 480.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0023], line 2: “liming the present disclosure” should read “limiting the present disclosure”.
In Paragraph [0066], lines 4-5: “                                
                                    
                                        
                                            σ
                                        
                                        
                                            β
                                        
                                    
                                    (
                                    
                                        
                                            x
                                        
                                        
                                            C
                                            i
                                        
                                    
                                    )
                                
                             is the mean and the variance of output values after values in a batch pass through the ith convolutional layer”, it is unclear how one entity (e.g.                                 
                                    
                                        
                                            σ
                                        
                                        
                                            β
                                        
                                    
                                    (
                                    
                                        
                                            x
                                        
                                        
                                            C
                                            i
                                        
                                    
                                    )
                                
                            ) can represent two values (e.g. the mean and the variance).  
Paragraph [0082], line 1: “process 520” should read “process S520”.
Appropriate correction is required.
Claim Objections
Claims 1, 4, 5, 8, 13, and 14 are objected to because of the following informalities:  
In claim 1, line 3, “input data regarding a heartbeat waveform” should read “input data including characteristics of a heartbeat waveform”. 
Claims 4, 5, 8, 13, and 14 contain a parenthetical phrase limitation. The phrases in parentheses should not be in parentheses.   
Appropriate correction is required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the storage unit, learning model generation unit, training unit, and classification unit in claim 11. These are being interpreted as any appropriate processor (e.g. software or hardware) as described in Paragraph [0032] and Figure 2 of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 states “wherein the learning model further includes batch normalization layers connected to the multiple convolutional layers respectively”. This recitation makes it unclear as to what is connected – is each batch normalization layer connected to a convolutional layer as shown in Figure 4 of the specification or is it connected in another way? For examination purposes, it is being understood as each batch normalization layer connected to a convolutional layer as shown in Figure 4 of the specification. 
Claim 8 states “where             
                
                    
                        μ
                    
                    
                        β
                    
                
                (
                
                    
                        x
                    
                    
                        C
                        i
                    
                
                )
            
         is an output of an ith convolutional layer,             
                
                    
                        σ
                    
                    
                        β
                    
                
                (
                
                    
                        x
                    
                    
                        C
                        i
                    
                
                )
            
         is the mean and the variance of the output values after values in a batch pass through the ith convolutional layer”. It is unclear how one entity (e.g.             
                
                    
                        σ
                    
                    
                        β
                    
                
                (
                
                    
                        x
                    
                    
                        C
                        i
                    
                
                )
            
        ) can represent two separate values (e.g. the mean and the variance). For examination purposes, it is being understood that             
                
                    
                        x
                    
                    
                        C
                        i
                    
                
            
         is an output of an ith convolutional layer,             
                
                    
                        μ
                    
                    
                        β
                    
                
                (
                
                    
                        x
                    
                    
                        C
                        i
                    
                
                )
            
         is the mean, and             
                
                    
                        σ
                    
                    
                        β
                    
                
                (
                
                    
                        x
                    
                    
                        C
                        i
                    
                
                )
            
         is the variance. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for classifying types of heartbeats by obtaining a dataset, generating input data, generating a learning model, training the learning model, and testing the learning model. 
The limitation of classifying heartbeats, as drafted in claims 1-10, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “classifying types of heartbeats” in the context of this claim encompasses the user manually obtaining a dataset, generating input data, generating a learning model, training the learning model, and testing the learning model. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
The limitation of an apparatus for classifying heartbeats, as drafted in claims 11-14, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer elements. That is, other than reciting “a storage unit”, “a learning model generation unit”, “a training unit”, and “a classification unit”, which are all interpreted to be generic processors, nothing in the elements of the claims precludes the step from practically being performed in the mind, as explained above with reference to method claims 1-10. 
This judicial exception is not integrated into a practical application because the claim only recites one additional element – using processors to perform the classification steps. The processors are recited at a high level of generality (i.e., as a generic processor performing a generic computer function 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using processors to perform the steps of classifying types of heartbeats amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Acharya et al. (Acharya UR et al. A deep convolutional neural network model to classify heartbeats. Computers in Biology and Medicine, Volume 89, Pages 389-396. October 2017 – APPLICANT CITED on IDS), hereinafter Acharya. 
Regarding claim 1, Acharya teaches a method for classifying types of heartbeats, comprising: 
obtaining a dataset including multiple heartbeat waveform data (e.g. Page 390, Section 1.1. ECG database: ECG signals are obtained from the open-source PhysioBank MIT-BIH Arrhythmia database);
generating, from the dataset, input data regarding a heartbeat waveform for training (e.g. Page 390, Section 1.1. ECG database: ECG signals are split into two datasets for training) and generating a learning model to which the generated input data is input and from which a heartbeat type of the heartbeat waveform for training is output (e.g. Page 390, Section 2. Methodology: convolutional neural network (CNN) is trained with both sets of data in order to determine class of heartbeat);
training the learning model by determining a loss weight of each batch sampled from the dataset and determining a loss function based on the loss weight of each batch (e.g. Page 392, Left Column, lines 12-17, Equation (2)); and
inputting a heartbeat waveform for test to the learning model and classifying a heartbeat type of the heartbeat waveform for test (e.g. Page 392, Left Column, lines 18-25: ECG heartbeats are used to test the classification model).
Regarding claims 2 and 12, Acharya teaches the input data including a target heartbeat waveform, a heartbeat type of the target heartbeat waveform, and a neighboring heartbeat waveform adjacent to the target heartbeat waveform (e.g. Page 390, Section 2.1. Pre-processing, Paragraph (2): signals in both datasets include type of heartbeat; dataset would inherently have neighboring heartbeats adjacent to the target heartbeat). 
Regarding claim 3, Acharya teaches the heartbeat waveform for training including a heartbeat waveform of a predetermined number of samples around an R-peak which is extracted from 
Regarding claim 6, Acharya teaches the learning model including multiple convolutional layers, at least one fully connected layer, and a softmax function layer (e.g. Page 392, Left Column, lines 2-3: softmax function is used; Table 3: summary of CNN model, shows multiple convolutional layers and fully-connected layers).
Regarding claim 10, Acharya teaches the heartbeat waveform for test is an ECG waveform input from a single lead (e.g. Page 90, Section 1.1. ECG database: ECG recording obtained with Lead II ECG signal, which is one lead).
Regarding claim 11, Acharya teaches an apparatus for classifying types of heartbeats, comprising:
a storage unit configured to store a dataset including multiple heartbeat waveform data (e.g. Page 393, Section 3. Results and discussion, Left Column, lines 1-6: the PC has 24 GB of RAM which is considered storage);
a learning model generation unit configured to generate, from the dataset, input data regarding a heartbeat waveform for training and generate a learning model to which the generated input data is input and from which a heartbeat type of the heartbeat waveform for training is output (e.g. Page 393, Section 3. Results and discussion, Left Column, lines 1-6: MATLAB is a software that is capable of generating a learning model that is capable of generating input data from the given dataset and that is capable of generating a learning model that can take input data and output heartbeat type (Convolutional Neural Network. [online]. MathWorks [retrieved on 2021-02-11]. Retrieved from the Internet: <URL: https://www.mathworks.com/discovery/convolutional-neural-network-matlab.html#cnns-with-matlab>));

a classification unit configured to input a heartbeat waveform for test to the learning model and classify a heartbeat type of the heartbeat waveform for test (e.g. Page 393, Section 3. Results and discussion, Left Column, lines 1-6: MATLAB is a software that is capable of testing the learning model and classifying a heartbeat type (Convolutional Neural Network. [online]. MathWorks [retrieved on 2021-02-11]. Retrieved from the Internet: <URL: https://www.mathworks.com/discovery/convolutional-neural-network-matlab.html#cnns-with-matlab>)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al. (Acharya UR, et al. A deep convolutional neural network model to classify heartbeats. Computers in Biology and Medicine, Volume 89, Pages 389-396. October 2017 – APPLICANT CITED on IDS), hereinafter Acharya, as applied to claims 1-3, 6, and 10-12 above, and further in view of He et al. (He K, et al. Deep residual learning for image recognition. IEEE Conference on Computer Vision and Pattern Recognition. 2016), hereinafter He.
Regarding claim 7, Acharya teaches the limitations of the instant claim 1 provided hereinabove. However, Acharya does not disclose the limitations of claim 7, wherein the learning model further includes batch normalization layers connected to the multiple convolutional layers respectively.
He teaches a residual learning framework that eases the training of networks. He teaches it is known to include batch normalization layers connected to the convolutional layers (e.g. Page 773, Section 3.4. Implementation, lines 6-8: batch normalization layers are connected to the convolutional layers). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Acharya to include batch normalization layers connected to the convolutional layers as taught by He in order to provide the predictable results of reducing training time and resulting in high accuracy classification. 
Regarding claim 9, Acharya teaches the limitations of the instant claim 1 provided hereinabove. However, Acharya does not disclose the limitations of claim 9, wherein the learning model further includes at least one skip connection. 
He teaches a residual learning framework that eases the training of networks. He teaches it is known to include shortcut connections in a residual learning framework (e.g. Page 771, Left Column, lines 3-19: shortcut connections are used to address degradation of training accuracy). 
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al. (Acharya UR et al. A deep convolutional neural network model to classify heartbeats. Computers in Biology and Medicine, Volume 89, Pages 389-396. October 2017 – APPLICANT CITED on IDS), hereinafter Acharya, as applied to claims 1-3, 6, and 10-12 above, and He et al. (He K, et al. Deep residual learning for image recognition. IEEE Conference on Computer Vision and Pattern Recognition. 2016), hereinafter He, as applied to claims 7 and 9 above, and further in view of Ioffe et al. (Ioffe S, et al. Batch normalization: accelerating deep network training by reducing internal covariate shift. Proceedings of the 32nd International Conference on Machine Learning. 2015), hereinafter Ioffe. 
Regarding claim 8 (as best understood), Acharya teaches the limitations of the instant claim 1 provided hereinabove. However, Acharya in view of He does not disclose the limitations of claim 8, wherein the batch normalization layers perform a batch normalization based on the following equation:

    PNG
    media_image1.png
    68
    170
    media_image1.png
    Greyscale
,
where                         
                            
                                
                                    μ
                                
                                
                                    β
                                
                            
                            (
                            
                                
                                    x
                                
                                
                                    C
                                    i
                                
                            
                            )
                        
                     is an output of an ith convolutional layer,                         
                            
                                
                                    σ
                                
                                
                                    β
                                
                            
                            (
                            
                                
                                    x
                                
                                
                                    C
                                    i
                                
                            
                            )
                        
                     is the mean and the variance of the output values after values in a batch pass through the ith convolutional layer, and                         
                            
                                
                                    B
                                    N
                                
                                
                                    C
                                    i
                                
                            
                        
                     is an output after applying the batch normalization (Note: the claim has been interpreted as per the discussion in the section 35 U.S.C. 112(b) above). 
	Ioffe teaches decreasing the training time by normalizing layer inputs. Ioffe teaches it is known to perform batch normalization using the following equation:

    PNG
    media_image2.png
    43
    134
    media_image2.png
    Greyscale
,
                        
                            
                                
                                    x
                                
                                
                                    (
                                    k
                                    )
                                
                            
                        
                     is an input,                         
                            E
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            (
                                            k
                                            )
                                        
                                    
                                
                            
                        
                     is the expectation (which is the same as the mean),                         
                            
                                V
                                a
                                r
                                [
                                
                                    
                                        x
                                    
                                    
                                        
                                            
                                                k
                                            
                                        
                                    
                                
                                ]
                            
                        
                     is the variance, and                         
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            (
                                            k
                                            )
                                        
                                    
                                
                                ^
                            
                        
                     is the output after normalization (e.g. Page 3, Section 3. Normalization via Mini-Batch Statistics, lines 5-9). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Acharya in view of He to include the batch normalization equation as taught by Ioffe in order to provide the predictable results of decreasing the training time of the model. 
While there are no prior art rejections for claims 4, 5, 13, and 14, they are not indicated as allowable due to the rejection under 35 U.S.C. 101 as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sellami, Ali and Hwang, Heasoo. A robust deep convolutional neural network with batch-weighted loss for heartbeat classification. Expert Systems With Applications, Volume 122, Pages 75-84. Available online December 2018. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083.  The examiner can normally be reached on M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.A./Examiner, Art Unit 3792                                                                                                                                                                                                        


/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792